Opinion filed May 19, 2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00103-CR
                                                    __________
 
                         ROBBYE
MARCELA MURRAY, Appellant 
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 119th District Court
                                                        Tom
Green County, Texas
                                                Trial
Court Cause No. B-05-0852-S
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Robbye
Marcela Murray has filed in this court a motion to dismiss her appeal. 
Pursuant to Tex. R. App. P. 42.2, the
motion is signed by both appellant and her counsel.
The
motion is granted, and the appeal is dismissed.
 
May 19, 2011                                                                          PER
CURIAM                                   
Do not publish. 
See Tex. R. App. P.
47.2(b). 
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.